Execution Version









TRANSACTION AGREEMENT
among
FOUNDATION PA COAL COMPANY, LLC,
RICE DRILLING C LLC
and
RICE ENERGY INC.
Dated as of December 6, 2013










--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I

DEFINITIONS
Section 1.1
Certain Definitions
2
Section 1.2
Terms Generally
7



ARTICLE II

TRANSFER OF THE SUBJECT INTERESTS
Section 2.1
Transfer of the Subject Interests
8
Section 2.2
Issuance of Alpha Shares
8
Section 2.3
Closing
9
Section 2.4
Closing Deliveries
9
Section 2.5
Transfer Taxes
10
Section 2.6
Acquired Company Entity Taxes
10

ARTICLE III

REPRESENTATIONS AND WARRANTIES REGARDING ALPHA
Section 3.1
Organization
11
Section 3.2
Authorization
11
Section 3.3
Noncontravention
11
Section 3.4
Title to the Subject Interests
12
Section 3.5
Government Authorizations and Other Consents
12
Section 3.6
Litigation
12
Section 3.7
Investment Representations
12
Section 3.8
Brokers’ Fees
13
Section 3.9
Governing Documents
14
Section 3.10
Certain Tax Matters
14












i





--------------------------------------------------------------------------------



ARTICLE IV

REPRESENTATIONS AND WARRANTIES REGARDING RICE DRILLING AND PARENT
Section 4.1
Organization
14
Section 4.2
Authorization
14
Section 4.3
Capitalization; Title to Interests
15
Section 4.4
Noncontravention
15
Section 4.5
Government Authorizations and Other Consents
15
Section 4.6
Investment
16
Section 4.7
Litigation
16
Section 4.8
Brokers’ Fees
16
Section 4.9
Information
16
Section 4.10
Valid Private Placement
16
Section 4.11
No Material Misstatements or Omissions in the Prospectus
17
Section 4.12
Certain Tax Matters
17



ARTICLE V

COVENANTS
Section 5.1
Confidential Information
17
Section 5.2
Reasonable Efforts
17
Section 5.3
Public Announcements
18
Section 5.4
Further Assurances
18
Section 5.5
Releases
18
Section 5.6
Termination of Financing
19
Section 5.7
Assignment of Certain Interests; Acquisitions
19
Section 5.8
Conduct of Business
19
Section 5.9
Operating Agreement
20
Section 5.10
Notification of Certain Matters
20
Section 5.11
Tax Reporting
20














ii





--------------------------------------------------------------------------------



ARTICLE VI

CONDITIONS TO CLOSING
Section 6.1
Conditions Precedent to Obligations of Rice Parties and Alpha
20
Section 6.2
Conditions Precedent to Obligations of Alpha
21
Section 6.3
Conditions Precedent to Obligations of Rice Parties
21

ARTICLE VII

INDEMNIFICATION; REMEDIES
Section 7.1
Survival
22
Section 7.2
Indemnification by Parent
22
Section 7.3
Indemnification by Alpha
22
Section 7.4
Limitations and Other Matters Relating to Indemnification
23
Section 7.5
Indemnification Procedures
23
Section 7.6
Exclusive Remedy
23
Section 7.7
Specific Performance
24

    
ARTICLE VIII
TERMINATION
Section 8.1
Termination Events
24
Section 8.2
Effect of Termination
25


























iii





--------------------------------------------------------------------------------



ARTICLE IX

MISCELLANEOUS
Section 9.1
Parties in Interest
26
Section 9.2
Assignment
26
Section 9.3
Notices
26
Section 9.4
Amendments and Waivers
28
Section 9.5
Exhibits and Schedules
28
Section 9.6
Headings
28
Section 9.7
Construction
28
Section 9.8
No Other Representations or Warranties
28
Section 9.9
Entire Agreement
28
Section 9.10
Severability
29
Section 9.11
Expenses
29
Section 9.12
Governing Law
29
Section 9.13
Consent to Jurisdiction; Waiver of Jury Trial
29
Section 9.14
Counterparts and Electronic Signatures
30
Section 9.15
Non-Recourse
30



                
        
        
        
        
        
        
        
        







iv





--------------------------------------------------------------------------------




TRANSACTION AGREEMENT
This Transaction Agreement, dated as of December 6, 2013, is entered into by and
among Foundation PA Coal Company, LLC, a Delaware limited liability company
(“Alpha”), Rice Drilling C LLC, a Pennsylvania limited liability company (“Rice
Drilling”), and Rice Energy Inc., a Delaware corporation (“Parent”, and together
with Rice Drilling, the “Rice Parties”). Alpha, Rice Drilling and Parent are
each referred to herein as a “Party” and collectively as the “Parties.”
W I T N E S S E T H:
WHEREAS, Parent intends to consummate an initial public offering of shares of
its common stock in accordance with the terms set forth in the Registration
Statement (as defined below) (the “Parent IPO”);
WHEREAS, pursuant to the terms of a corporate reorganization (the
“Reorganization”) that will be completed in connection with the Parent IPO, all
of the interests in Rice Energy Appalachia LLC (“Rice Appalachia”) currently
held primarily by Rice Energy Holdings LLC (“Rice Holdings”) and NGP Rice
Holdings, LLC (“NGP Holdings”) will be exchanged for shares of common stock of
Parent, and Rice Drilling will become a wholly-owned subsidiary of Rice
Appalachia;
WHEREAS, each of Rice Drilling and Alpha owns five hundred (500) of the
outstanding units (the “GP Interests”) of Alpha Shale Holdings, LLC (the
“Company”);
WHEREAS, each of Rice Drilling and Alpha owns four hundred ninety-five (495) of
the outstanding limited partnership units (the “LP Interests”) of Alpha Shale
Resources, LP (the “Partnership”); and
WHEREAS, at the Closing, which will occur concurrently with, and shall be
effective contingent upon, the consummation of the Parent IPO, Alpha desires to
transfer to Parent, and Parent desires to acquire and accept from Alpha, all of
the GP Interests and the LP Interests owned by it (together, the “Subject
Interests”), in exchange for the issuance by Parent of the Alpha Shares (as
defined below), subject to the terms and conditions set forth herein;
WHEREAS, each of the Parties intends that Alpha’s exchange of the Subject
Interests for the Alpha Shares, the exchange of the interests in Rice Appalachia
for common stock of Parent, and the Parent IPO be treated for U.S. federal
income tax purposes as an integrated transaction qualifying for nonrecognition
of gain or loss pursuant to Section 351 of the Code; and
WHEREAS, Parent, Rice Holdings, NGP Holdings and Alpha desire to enter into the
Stockholders’ Agreement and Parent, Rice Holdings, NGP Holdings, Daniel J. Rice
III and Alpha desire to enter into the Registration Rights Agreement in order
to, among other things, provide Alpha certain rights with respect to the
appointment of a director to the board of directors of Parent and registration
rights with respect to the Alpha Shares.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises herein made, and in consideration of the representations and warranties
herein contained,

1







--------------------------------------------------------------------------------




and for other good and valuable consideration the adequacy of which is hereby
acknowledged, the Parties, intending to become legally bound, hereby agree as
follows:
ARTICLE I

DEFINITIONS
Section 1.1    Certain Definitions. As used in this Agreement, the following
terms shall have the following meanings:
“Acquired Company Entity Tax” means any Tax imposed on a Company Entity or its
Affiliates (including, for the avoidance of doubt, any Tax imposed on a Company
Entity as result of it becoming an “acquired real estate company” under
Pennsylvania Code section 91.113 and any related, amended or successor provision
thereto) that arises as a result of a change in the direct or indirect ownership
of such Company Entity if the cumulative change in ownership giving rise to such
Tax is greater than the change in ownership arising solely because of Alpha’s
exchange of the Subject Interests hereunder.
“Action” means any action, claim, suit, audit, investigation or proceeding by or
before any court or other Governmental Authority or arbitral tribunal.
“Affiliate” means, with respect to any Person, another Person that, directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such first Person. As used in this definition, the
term “control” and its derivatives with respect to any Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or other voting interests, by Contract or
otherwise. Notwithstanding anything to the contrary, in the case of Alpha,
“Affiliate” shall not include the Company Entities and in the case of Parent or
Rice Drilling, “Affiliate” shall not include NGP Holdings or any of its
Affiliates other than the Company Entities.
“Agreement” means this Transaction Agreement, including all Exhibits and
Schedules hereto, as the same may be amended, modified or supplemented from time
to time in accordance with its terms.
“Alpha” has the meaning set forth in the preamble to this Agreement.
“Alpha Indemnitees” has the meaning set forth in Section 7.2.
“Alpha Releasees” has the meaning set forth in Section 5.5.
“Alpha Releasors” has the meaning set forth in Section 5.5.
“Alpha Shares” has the meaning set forth in Section 2.2.
“Business” means the business and operations of the Company Entities as
currently conducted.

2





--------------------------------------------------------------------------------




“Business Day” means any day other than Saturday, Sunday or any other day on
which banking institutions in the State of Texas or the State of New York are
authorized or required by Law to be closed.
“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of a partnership or limited liability company, partnership or
membership interests or units (whether general or limited), and (c) any other
equity interest or equity participation that confers on a Person the right to
receive a share of the profits and losses of, or distribution of assets of, the
issuing entity.
“Cash Portion” has the meaning set forth in Section 2.2.
“Closing” has the meaning set forth in Section 2.3.
“Closing Date” has the meaning set forth in Section 2.3.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” has the meaning set forth in the recitals to this Agreement.
“Company Entities” means the Company and the Partnership.
“Company LLC Agreement” means the Alpha Shale Holdings, LLC Limited Liability
Company Agreement dated as of February 3, 2010, as amended by (i) the First
Amendment thereto dated as of January 7, 2013 and (ii) the Second Amendment
thereto dated as of the date hereof.
“Confidential Parent Group Information” means (i) all Confidential Information
(as defined in Exhibit B to the Company LLC Agreement) and (ii) all non-public,
confidential or proprietary information concerning the business, operations,
finances, customers, assets, contracts, prices, costs, procedures, processes,
business systems, plans and strategies of the Parent or any of its Subsidiaries
(other than the Company Entities); provided that the Confidential Information
included in clause (ii) of this definition specifically excludes any information
which (A) was known to or was independently developed by Alpha or its
Affiliates, or (B) was made public by the Parent or any of its Subsidiaries or
their respective Representatives, or was established to be part of the public
domain, in each case, other than as a consequence of a breach by Alpha or its
Affiliates of its confidentiality obligations to Parent or any of its
Subsidiaries or the Company Entities.
“Consents” means consents, permission, approvals, exemptions, waivers,
authorizations, filings, registrations and notifications.
“Contract” means any written or oral agreement, contract, subcontract, lease,
license, sublicense or other legally binding commitment or undertaking.
“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

3





--------------------------------------------------------------------------------




“Cooperation Agreement” means that Cooperation Agreement by and among the
Partnership, the Company, Parent and Alpha, dated as of the date hereof.
“Credit Facility” means the Credit Agreement dated as of September 7, 2012,
among the Partnership, as borrower, Wells Fargo Bank, N.A., as administrative
agent, and the lenders party thereto, as may be amended.
“Damages” means all losses, claims, damages, payments, Taxes, diminutions in
value, costs and expenses, including costs and expenses of Actions, amounts paid
in connection with any assessments, judgments or settlements relating thereto,
interest and penalties recovered by a third party with respect thereto and
out-of pocket expenses and reasonable attorneys’, accounting and experts’ fees
and expenses reasonably incurred in defending against any such Actions, and
costs of enforcing any right of indemnification hereunder or pursuing any
insurance providers.
“Debt Payoff Letter” means a customary payoff letter from the agent of the
Credit Facility, (i) setting forth (a) the aggregate amount, including interest,
breakage costs, premiums, prepayment penalties, and other fees and related
expenses, required to be paid to satisfy fully all amounts owed to the agent as
of the anticipated Closing Date and a per diem amount for each day thereafter
and (b) wire transfer instructions for such lender and (ii) providing that that,
if such amount is paid to the agent on the Closing Date, then the agent will
automatically release any and all Liens securing the Credit Facility that it may
have had with respect to the Partnership’s assets and will take all actions
necessary to effect such release, including executing and delivering all
reasonably necessary documentation and forms suitable for filing with all
appropriate Governmental Authorities.
“Delaware LLC Act” means Delaware Limited Liability Company Act, as amended.
“Delaware LP Act” means Delaware Revised Uniform Limited Partnership Act, as
amended.
“GP Interests” has the meaning set forth in the recitals to this Agreement.
“Governing Documents” means, with respect to any corporation, its articles or
certificate of incorporation and bylaws; with respect to any limited liability
company, its articles or certificate of organization or formation and its
operating agreement or limited liability company agreement or documents of
similar substance; with respect to any limited partnership, its certificate of
limited partnership and partnership agreement or governing or organizational
documents of similar substance; with respect to any other entity, governing or
organizational documents of similar substance to any of the foregoing; and with
respect to the Company Entities, includes the Company LLC Agreement, the
Agreement of Limited Partnership of the Partnership and the Operating Agreement.
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, court of competent jurisdiction,
administrative agency or commission or other governmental, quasi-governmental,
statutory or regulatory authority or instrumentality or arbitrator, and any
non-governmental body administering, regulating or having oversight over,
electricity, power or other energy markets.

4





--------------------------------------------------------------------------------




“Governmental Order” means any binding order, writ, judgment, injunction,
decree, stipulation, determination or award of any Governmental Authority.
“Indemnified Party” has the meaning set forth in Section 7.5.
“Indemnifying Party” has the meaning set forth in Section 7.5.
“Knowledge” means, with respect to Alpha, the actual knowledge of any individual
set forth on Schedule A-1, after due inquiry, and, with respect to Parent, the
actual knowledge of any individual set forth on Schedule A-2, after due inquiry.
“Laws” means all applicable laws, statutes, constitutions, rules, regulations,
rulings of any Governmental Authority and all applicable Governmental Orders.
“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.
“Lien” means (i) any mortgage, pledge, lien, encumbrance, charge, similar
encumbrance or other security interest, conditional sale or other adverse title
retention arrangement (including a capital lease); (ii) any option or
restriction on transfer, including preemptive or preferential purchase rights;
and (iii) any easements, survey exceptions, rights-of-way, servitudes, and other
matters of a similar nature.
“Lock-up Agreement” means a customary lock-up agreement with the underwriters of
the Parent IPO in a form that is substantially similar to (i) the form provided
to Alpha prior to the date hereof and (ii) that being signed by Rice Holdings
and NGP Holdings.
“LP Interests” has the meaning set forth in the recitals to this Agreement.
“NGP Holdings” has the meaning set forth in the recitals to this Agreement.
“Operating Agreement” means that Operating Agreement dated February 3, 2010 by
and among the Partnership, the Company, Rice Drilling and Alpha.
“Outside Date” has the meaning set forth in Section 8.1(b).
“Parent” has the meaning set forth in the preamble to this Agreement.
“Parent IPO” has the meaning set forth in the recitals to this Agreement.
“Parent IPO Closing” has the meaning set forth in Section 2.3.
“Parent IPO Price” means the price per share at which shares of common stock of
Parent are initially offered to the public in the Parent IPO.

5





--------------------------------------------------------------------------------




“Parent IPO Underwriting Agreement” means the underwriting agreement to be
entered into by and among the Rice Parties, Barclays Capital Inc., certain other
underwriters of the Parent IPO and certain other parties thereto, relating to
the purchase and sale of the Capital Stock of Parent in connection with the
Parent IPO.
“Parent Releasees” has the meaning set forth in Section 5.5.
“Parent Releasors” has the meaning set forth in Section 5.5.
“Party” and “Parties” have the meanings set forth in the preamble to this
Agreement.
“Person” means an individual, partnership, limited liability partnership,
corporation, limited liability company, association, joint stock company, trust,
estate, joint venture, unincorporated organization, or Governmental Authority
(or any department, agency, or political subdivision thereof).
“Prospectus” has the meaning set forth in Section 4.10(b).
“Remedies Exception” means (i) applicable bankruptcy, insolvency,
reorganization, moratorium, and other Laws of general application, heretofore or
hereafter enacted or in effect, affecting the rights and remedies of creditors
generally, and (ii) the exercise of judicial or administrative discretion in
accordance with general equitable principles, particularly as to the
availability of the remedy of specific performance or other injunctive relief.
“Registration Rights Agreement” means the Registration Rights Agreement, by and
among Parent, Rice Holdings, NGP Holdings, Alpha and Daniel J. Rice III, dated
as of the Closing Date and substantially in the form attached hereto as Exhibit
A.
“Registration Statement” means the Registration Statement on Form S-1 as
confidentially submitted to the SEC by the Parent on November 12, 2013 under the
Securities Act, including the prospectus and all exhibits contained therein.
“Reorganization” has the meaning set forth in the recitals to this Agreement.
“Representatives” means the directors, managers, officers, employees and other
representatives of a Person.
“Rice Appalachia” has the meaning set forth in the recitals to this Agreement.
“Rice Approvals” has the meaning set forth in Section 4.5.
“Rice Holdings” means Rice Energy Holdings LLC, a Delaware limited liability
company.
“Rice Indemnitees” has the meaning set forth in Section 7.3.
“Rice Parties” has the meaning set forth in the preamble to this Agreement.

6





--------------------------------------------------------------------------------




“Right” means any option, warrant, convertible or exchangeable security or other
right, however denominated, to subscribe for, purchase or otherwise acquire any
equity interest or other security of any class, with or without payment of
additional consideration in cash or property, either immediately or upon the
occurrence of a specified date or a specified event or the satisfaction or
happening of any other condition or contingency.
“Securities Act” means the Securities Act of 1933, as amended.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.
“SEC” means the United States Securities and Exchange Commission.
“Stockholders’ Agreement” means the Stockholders’ Agreement, by and among
Parent, Rice Holdings, NGP Holdings and Alpha, dated as of the Closing Date and
substantially in the form attached hereto as Exhibit B.
“Subject Interests” has the meaning set forth in the recitals to this Agreement.
“Subsidiary” when used with respect to any Person, means any other Person of
which fifty percent (50%) or more of the Capital Stock or fifty percent (50%) or
more of the voting rights or interests are owned or Controlled, directly or
indirectly, by such first Person, by any one or more of its Subsidiaries, or by
such first Person and one or more of its Subsidiaries.
“Tax” means any federal, state, local, or foreign tax, charge, duty, fee, levy
or other assessment, including income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, windfall profits,
environmental, customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, imposed by any
Governmental Authority, and including any interest, penalty, or addition
thereto, whether disputed or not.
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof, required to be filed
with any Governmental Authority.
“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Stockholders’ Agreement, the Lock-up Agreement, the Cooperation Agreement
and all other documents delivered or required to be delivered by any Party at
the Closing pursuant to this Agreement.
“Transfer Taxes” means all transfer Taxes (excluding (i) for the avoidance of
doubt, Taxes measured by or imposed on net income, gross revenue, or receipts,
including franchise or similar Taxes and (ii) Acquired Company Entity Tax),
including sales, real property, use, excise, stock, stamp, documentary, filing,
recording, permit, license, authorization and similar Taxes, filing fees and
similar charges.

7





--------------------------------------------------------------------------------




Section 1.2    Terms Generally.
(a)    The definitions in Section 1.1 shall apply equally to both the singular
and plural forms and to correlative forms of the terms defined.
(b)    Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.
(c)    The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”
(d)    The words “herein”, “hereof” and “hereunder” and words of similar import
refer to this Agreement (including the Exhibits and Schedules to this Agreement)
in its entirety and not to any part hereof unless the context shall otherwise
require.
(e)    The word “or” has the inclusive meaning represented by the phrase
“and/or.”
(f)    All references herein to Articles, Sections, Exhibits and Schedules shall
be deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require.
(g)    Unless the context shall otherwise require, any references to any
agreement or other instrument or statute or regulation are to it as amended and
supplemented from time to time (and, in the case of a statute or regulation, to
any successor provisions). Unless the context shall otherwise require,
references to any Person include references to such Person’s successors and
permitted assigns.
(h)    Any reference to any federal, state, local, or foreign statute or Law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.
(i)    Any reference in this Agreement to a “day” or a number of “days” (without
explicit reference to “Business Days”) shall be interpreted as a reference to a
calendar day or number of calendar days. If any action is to be taken or given
on or by a particular calendar day, and such calendar day is not a Business Day,
then such action may be deferred until the next Business Day.
(j)    All monetary figures shall be in United States dollars unless otherwise
specified.
ARTICLE II    

TRANSFER OF THE SUBJECT INTERESTS
Section 2.1    Transfer of the Subject Interests. Upon the terms and subject to
the conditions of this Agreement, Parent agrees to accept from Alpha, and Alpha
agrees to transfer to Parent, all of the Subject Interests, free and clear of
all Liens (except for any Liens that may be or may have been created under the
Governing Documents of the Company Entities and for any restrictions on

8





--------------------------------------------------------------------------------




transfers or sales of securities under applicable securities Laws) at the
Closing, for the consideration specified in Section 2.2. The Parties agree that
the value of the Subject Interests is $300,000,000.
Section 2.2    Issuance of Alpha Shares. Upon the terms and subject to the
conditions of this Agreement, in consideration for the Subject Interests, at the
Closing Parent shall (a) pay to Alpha $100,000,000 in cash (the “Cash Portion”)
and (b) issue to Alpha the number of shares of Parent’s common stock as is equal
to (x) $200,000,000 divided by (y) the Parent IPO Price (such shares, the “Alpha
Shares”).
Section 2.3    Closing. Subject to the satisfaction or, when permissible, waiver
of the conditions set forth in Article VI, the closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Vinson & Elkins L.L.P., 1001 Fannin Street, Houston, Texas, concurrent with
the consummation of the Parent IPO (the “Parent IPO Closing”) and shall only be
effective upon the occurrence of the Parent IPO Closing, provided that all of
the conditions set forth in Article VI (other than any such conditions which by
their terms are not capable of being satisfied until the Closing, but subject to
the satisfaction or waiver of such conditions at the Closing) have been
satisfied or, when permissible, waived, or (b) on such other time and date and
at such other place as the Parties may mutually determine. The date on which the
Closing occurs is referred to herein as the “Closing Date”. For the avoidance of
doubt, in the event that the Parent IPO Closing does not occur on the Closing
Date, the Closing shall be deemed null and void and of no force and effect.
Section 2.4    Closing Deliveries.
(a)    At the Closing, Alpha shall deliver, or cause to be delivered, to Parent
(or its designee) the following:
(i)    certificates evidencing the Subject Interests properly endorsed in the
name of Parent or accompanied with membership interest and limited partnership
interest, as applicable, powers duly endorsed in blank;
(ii)    resignations or removals of the managers of the Company and the members
of the operating committee of the Company appointed or designated by Alpha to
such positions from their status as managers or such members, as applicable,
effective as of the Closing;
(iii)    a certificate of non-foreign status of Alpha meeting the requirements
of U.S. Treasury Regulations Section 1.1445-2(b)(2);
(iv)    a certificate of Alpha signed by a duly authorized officer of Alpha,
certifying as of the Closing Date that each of the conditions set forth in
Sections 6.3(a), and 6.3(b), have been fully satisfied or validly waived as of
the Closing;
(v)    the Registration Rights Agreement, duly executed by Alpha;
(vi)    the Stockholders’ Agreement; duly executed by Alpha;

9





--------------------------------------------------------------------------------




(vii)    the Lock-up Agreement; duly executed by Alpha; and
(viii)    all other documents required to be delivered by Alpha to any Rice
Party at the Closing pursuant to this Agreement.
(b)    At the Closing, Parent shall deliver, or cause to be delivered, to Alpha
the following:
(i)    (A) certificates evidencing the Alpha Shares and (B) the Cash Portion, if
any, by wire transfer of immediately available funds to an account designated by
Alpha;
(ii)    a certificate of Parent signed by a duly authorized officer of Parent,
certifying as of the Closing Date that each of the conditions applicable to
Parent set forth in Sections 6.2(a), and 6.2(b), have been fully satisfied or
validly waived as of the Closing;
(iii)    the Registration Rights Agreement, duly executed by Parent, Rice
Holdings, NGP Holdings and Daniel J. Rice III;
(iv)    the Stockholders’ Agreement, duly executed by Parent, Rice Holdings and
NGP Holdings; and
(v)    all other documents required to be delivered by Parent to Alpha at the
Closing pursuant to this Agreement.
(c)    At the Closing, Rice Drilling shall deliver, or cause to be delivered, to
Alpha the following:
(i)    a certificate of Rice Drilling signed by a duly authorized officer of
Rice Drilling, certifying as of the Closing Date that each of the conditions
applicable to Rice Drilling set forth in Sections 6.2(a), and 6.2(b), have been
fully satisfied or validly waived as of the Closing; and
(ii)    all other documents required to be delivered by Rice Drilling to Alpha
at the Closing pursuant to this Agreement.
Section 2.5    Transfer Taxes. Notwithstanding anything herein to the contrary,
in the event that any Transfer Taxes result from the transfer of the Subject
Interests, Alpha shall be responsible for the payment of any such Transfer
Taxes. Any Tax Return that must be filed with respect to Transfer Taxes shall be
prepared and filed when due by the Party primarily or customarily responsible
under the applicable local Law for the filing of such Tax Returns, and such
Party will use its commercially reasonable efforts to provide drafts of such Tax
Returns to the other Party at least ten (10) days prior to the expected filing
date for such Tax Returns. Alpha will provide Parent with written evidence of
Alpha’s remittance of applicable Transfer Taxes. To the extent Transfer Taxes
are actually collected from Parent or its Affiliates, Alpha will promptly remit
to Parent or its Affiliates, as applicable, upon demand an amount in cash equal
to such Transfer Taxes.
Section 2.6    Acquired Company Entity Taxes. Notwithstanding anything herein to
the contrary, in the event that any Acquired Company Entity Taxes result from
the transfer of the Subject

10





--------------------------------------------------------------------------------




Interests, Alpha and Parent shall each be responsible for the payment of 50% of
any such Acquired Company Entity Taxes. Any Tax Return that must be filed with
respect to Acquired Company Entity Taxes shall be prepared and filed when due by
the Party primarily or customarily responsible under the applicable local Law
for the filing of such Tax Returns, and such Party will use its commercially
reasonable efforts to provide drafts of such Tax Returns to the other Party at
least ten (10) days prior to the expected filing date for such Tax Returns. Each
Party will provide the other Party with written evidence of the first Party’s
remittance of its portion of applicable Acquired Company Entity Taxes. To the
extent an amount in excess of 50% of Acquired Company Entity Taxes are actually
collected from either Alpha or Parent (or either of such Party’s Affiliates,
which for this purpose shall not include the other Party), the other Party will
promptly remit to the first Party or its Affiliates, as applicable, upon demand
an amount in cash equal to such excess.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES REGARDING ALPHA
Alpha represents and warrants to Parent as follows:
Section 3.1    Organization. Alpha is a limited liability company duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its formation and Alpha has all requisite limited liability
company power and authority to carry on its business as it is currently
conducted and to own, lease and operate its properties where such properties are
now owned, leased or operated. Alpha is duly qualified or licensed to do
business and is in good standing in each jurisdiction where the actions to be
performed by it under this Agreement or the other Transaction Documents to which
it is or will be a party make such qualification or licensing necessary, except
in such jurisdictions where the failure to be so duly qualified or licensed or
in good standing would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on Alpha’s ability to perform such
actions under this Agreement or the other Transaction Documents.
Section 3.2    Authorization. Alpha has all requisite limited liability company
power and authority to execute and deliver this Agreement and the other
Transaction Documents to which it is or will be a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by
Alpha of this Agreement and such other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary limited liability company action on the part of
Alpha. This Agreement has been duly executed and delivered by Alpha and
(assuming due authorization, execution and delivery by the other Parties hereto)
constitutes a legal, valid and binding obligation of Alpha, enforceable against
Alpha in accordance with its terms, subject to the Remedies Exception. Each of
the other Transaction Documents to which Alpha is or will be a party has been or
will be duly and validly executed and delivered by Alpha and (assuming due
authorization, execution and delivery by the other Parties thereto) constitutes
or will constitute a legal, valid and binding obligation of Alpha enforceable
against Alpha in accordance with its terms, subject to the Remedies Exception.
Section 3.3    Noncontravention. Neither the execution and delivery or
performance of this Agreement or the other Transaction Documents to which Alpha
is or will be a party, nor the

11





--------------------------------------------------------------------------------




consummation by Alpha of the transactions contemplated hereby or thereby (a)
conflicts with any provision of the Governing Documents of Alpha, (b) conflicts
with, violates or results in a breach (or, with or without the giving of notice,
the lapse of time or both, gives rise to any right of termination, cancellation,
acceleration or modification or payment) of any Contract to which Alpha is a
party, or by which it is bound or its assets or properties are bound, (c)
assuming the accuracy of the Rice Parties’ representations and warranties in
Section 4.6, violates any Law to which Alpha or any of its Affiliates, or any
asset or property thereof, is subject, (d) results in the imposition or creation
of any Lien (other than as may be created by this Agreement, the other
Transaction Documents or applicable securities Laws) on the Subject Interests or
(e) triggers or gives rise to any right of first offer, option to purchase or
redeem, or otherwise exercise any similar preferential rights in respect of the
Subject Interests (other than pursuant to the Governing Documents of the Company
Entities), except, in the case of clauses (b) and (c), for such violations or
breaches which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on Alpha’s ability to perform its
obligations hereunder.
Section 3.4    Title to the Subject Interests. Alpha holds of record and owns
beneficially the Subject Interests, free and clear of any and all Liens, except
(a) as may be created by this Agreement or the Governing Documents of the
Company Entities and (b) for any restrictions on transfers or sales of
securities under applicable securities Laws. Except for this Agreement and the
Governing Documents of the Company Entities, Alpha is not a party to any Rights
or Contracts, agreements or commitments that would require Alpha to sell,
transfer or otherwise dispose of the Subject Interests. Except for the Governing
Documents of the Company Entities, Alpha is not a party to any voting trust,
proxy or other agreement or understanding with respect to the voting of the
Subject Interests. The Subject Interests have been duly authorized, validly
issued and fully paid and are non-assessable (except to the extent such
non-assessability may be affected by Sections 18-607 and 18-803 of the Delaware
LLC Act or Sections 17-303(a), 17-607 and 17-804 of the Delaware LP Act).
Section 3.5    Government Authorizations and Other Consents. No Consent of, with
or to any Governmental Authority or any other Person is required to be obtained
or made by or with respect to Alpha or any of its Affiliates in connection with
the execution and delivery of or performance by Alpha under this Agreement and
the other Transaction Documents to which Alpha is or will be a party or the
consummation by Alpha of the transactions contemplated hereby and thereby.
Section 3.6    Litigation. There are no Actions pending or, to Alpha’s
Knowledge, threatened in law or in equity or before any Governmental Authority
against Alpha or any of its Affiliates (i) that would reasonably be expected to
have, individually or in the aggregate, a material adverse effect on Alpha’s
ability to consummate its obligations under this Agreement or any other
Transaction Document to which Alpha is or will be a party, or (ii) that seeks a
Governmental Order restraining, enjoining or otherwise prohibiting or making
illegal any of the transactions contemplated hereby or thereby. There are no
outstanding Governmental Orders to which Alpha or any of its Affiliates is a
party, by which it or any such Affiliate is bound or by which their respective
assets are bound restraining, enjoining or otherwise prohibiting or making
illegal any of the transactions

12





--------------------------------------------------------------------------------




contemplated by this Agreement or any other Transaction Document to which Alpha
is or will be a party.
Section 3.7    Investment Representations.
(a)    Experience. Alpha has substantial experience in analyzing and investing
in companies like Parent and is capable of evaluating the merits and risks of
its investment in Parent and has the capacity to protect its own interests. To
the extent necessary, Alpha has retained, at its own expense, and relied upon,
appropriate professional advice regarding the investment, tax and legal merits
and consequences of the transfer of the Subject Interests to Parent and an
investment in the Alpha Shares.
(b)    Access to Information.
(i)    Alpha has had an opportunity to discuss Parent’s and its Subsidiaries’
businesses, management and financial affairs with the members of Parent’s and
Rice Drilling’s management. Alpha acknowledges that it is familiar with the
nature of the Business. Alpha has also had an opportunity to ask questions of
the officers of the Rice Parties. Alpha has received and had an opportunity to
review the Investment Disclosure Package.
(ii)    Alpha has not received representations or warranties from Parent or any
of its Subsidiaries or Rice Drilling, or any of their respective employees,
Affiliates, attorneys, accountants or agents, except as set forth in Article IV
of this Agreement and has undertaken such due diligence pertaining to Parent and
its Subsidiaries as Alpha deems adequate. Alpha’s transfer of the Subject
Interests on the Closing Date and the investment in the Shares shall be based
upon its own investigation, examination and determination with respect thereto
as to all matters and without reliance upon any express or implied
representations or warranties of any nature made by or on behalf of or imputed
to the Parent, its Subsidiaries or Rice Drilling, except as expressly set forth
in Article IV of this Agreement.
(iii)    Alpha understands that the ownership of the Shares involves numerous
risks, including those described under the heading “Risk Factors” in the
Registration Statement.
(c)    Investment Purposes.
(i)    Alpha is an “accredited investor” (as such term is used in Rule 501 under
the Securities Act) and is able to bear the economic risk of its investment in
the Shares and is able to afford the complete loss of such investment.
(ii)    Alpha is acquiring the Alpha Shares solely for investment for its own
account, not as a nominee or agent, and not with the view to, or for resale in
connection with, any distribution thereof in any transaction in violation of the
securities Laws of the United States of America or any state. Alpha understands
that the Alpha Shares have not been registered under the Securities Act or
applicable state securities laws by reason of a

13





--------------------------------------------------------------------------------




specific exemption from the registration provisions of the Securities Act and
applicable state securities laws, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
Alpha’s representations as expressed herein. Alpha understands that Parent is
relying, in part, upon the representations and warranties contained in this
Section 3.7 for the purpose of determining whether this transaction meets the
requirements for such exemptions.
Section 3.8    Brokers’ Fees. Except for contracts or other arrangements or
understandings entered into with J.P. Morgan Securities LLC, none of Alpha or
any of its Affiliates has entered into any contract or other arrangement or
understanding (written or oral, express or implied) with any Person, which may
result in the obligation of Parent or any of its Affiliates (including the
Company and the Partnership) to pay any fees or commissions to any broker or
finder as a result of the execution and delivery of this Agreement or the other
Transaction Documents to which Alpha is or will be a party or the consummation
of the transactions contemplated hereby or thereby.
Section 3.9    Governing Documents. Alpha is, and has been at all times, in
compliance in all material respects with its obligations, covenants and
agreements under the Governing Documents of the Company Entities.
Section 3.10    Certain Tax Matters. None of Alpha, its direct or indirect
owners or any of its Affiliates has taken, has agreed to take, or will take any
action that would prevent Alpha’s exchange of the Subject Interests for the
Alpha Shares, the exchange of the interests in Rice Appalachia for common stock
of Parent, and the Parent IPO, taken together, from qualifying for
nonrecognition of gain or loss pursuant to Section 351 of the Code.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES REGARDING RICE DRILLING AND PARENT
Each Rice Party represents and warrants, severally as to itself and not jointly,
to Alpha as follows:
Section 4.1    Organization. Such Rice Party is a corporation or limited
liability company, as applicable, duly organized, validly existing, and in good
standing under the Laws of its jurisdiction of formation and has all requisite
corporate or limited liability company, as applicable, power and authority to
carry on its business as it is currently conducted and to own, lease and operate
its properties where such properties are now owned, leased or operated. Such
Rice Party is duly qualified or licensed to do business and is in good standing
in each jurisdiction where the actions to be performed by it under this
Agreement and the other Transaction Documents to which it is or will be a party
make such qualification or licensing necessary, except in such jurisdictions
where the failure to be so duly qualified or licensed or in good standing would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on such Rice Party’s ability to perform such actions under this
Agreement or such other Transaction Documents.

14





--------------------------------------------------------------------------------




Section 4.2    Authorization. Such Rice Party has all requisite corporate or
limited liability company, as applicable, power and authority to execute and
deliver this Agreement and the other Transaction Documents to which it is or
will be a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by such Rice Party of this Agreement and such other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate or
limited liability company action, as applicable, on the part of such Rice Party.
This Agreement has been duly executed and delivered by such Rice Party and
(assuming due authorization, execution and delivery by the other Parties),
constitutes a legal, valid and binding obligation of such Rice Party,
enforceable against such Rice Party in accordance with its terms, subject to the
Remedies Exception. Each of the other Transaction Documents to which such Rice
Party is or will be a party has been or will be duly and validly executed and
delivered by such Rice Party and (assuming due authorization, execution and
delivery by the other party or parties thereto) constitutes or will constitute a
legal, valid and binding obligation of such Rice Party enforceable against such
Rice Party in accordance with its terms, subject to the Remedies Exception.
Section 4.3    Capitalization; Title to Interests.
(a)    Parent represents that as of the date hereof, Rice Drilling owns 1,000
shares of common stock of Parent. As of the date hereof, such shares are the
only outstanding shares of common stock of Parent. Such shares have been duly
authorized, validly issued, and are fully paid and non-assessable.
(b)    Parent represents that, as of the Closing Date, the Alpha Shares will
have been duly authorized and when issued and delivered against payment therefor
in accordance with this Agreement will be validly issued, fully paid and
nonassessable. Parent represents that the stockholders of Parent are not
entitled to any preemptive or similar rights to subscribe for the Alpha Shares
and, as of the date hereof, there are no options, warrants or other rights to
purchase, agreements or other obligations to issue, or rights to convert any
obligations into or exchange any securities for, Capital Stock in Parent
outstanding, except as provided in this Agreement.
Section 4.4    Noncontravention. Neither the execution and delivery or
performance of this Agreement or the other Transaction Documents to which it is
or will be a party by such Rice Party nor the consummation by such Rice Party of
the transactions contemplated hereby or thereby (a) conflicts with any provision
of the Governing Documents of such Rice Party, (b) conflicts with, violates or
results in a breach (or, with or without the giving of notice, the lapse of time
or both, gives rise to any right of termination, cancellation, acceleration or
modification or payment) of any Contract to which such Rice Party is a party, by
which it is bound or by which its assets or properties are bound or (c) assuming
the Consents described in Section 4.5 have been made, obtained or given and
assuming the accuracy of Alpha’s representations and warranties in Section 3.7
and all Rice Approvals are obtained, violates any Law to which Parent or any
asset or property thereof, is subject, except, in the case of clauses (b) and
(c), for such violations or breaches which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on Parent’s
ability to perform its obligations hereunder.

15





--------------------------------------------------------------------------------




Section 4.5    Government Authorizations and Other Consents. Except for (a) the
expiration or termination of the waiting period (and any extension thereof)
under the HSR Act, (b) as may be required by U.S. federal or state securities or
blue sky Laws in connection with the issuance of the Alpha Shares and the
consummation of the Parent IPO or (c) approvals to be obtained in connection
with the Reorganization set forth on Schedule 4.5 (the “Rice Approvals”), no
Consent of, with or to, any Governmental Authority or any other Person is
required with respect to such Rice Party or any of its Affiliates (excluding the
Company Entities) in connection with the execution and delivery of or
performance by such Rice Party under this Agreement and the other Transaction
Documents to which such Rice Party is or will be a party or the consummation by
such Rice Party or any of its Affiliates (excluding the Company Entities) of the
transactions contemplated hereby and thereby.
Section 4.6    Investment. Such Rice Party acknowledges that the Subject
Interests being acquired by such Rice Party pursuant to the transactions
contemplated hereby have not been registered under the Securities Act or under
any state securities Laws. Parent is not an underwriter, as such term is defined
under the Securities Act, and Parent is purchasing the Subject Interests solely
for investment and not with a view toward, or for sale in connection with, any
distribution thereof in any transaction in violation of the securities Laws of
the United States of America or any state. Parent acknowledges that it may not
sell or otherwise dispose of the Subject Interests except in compliance with the
registration requirements or exemption provisions under the Securities Act and
the rules and regulations promulgated thereunder, or any other applicable
securities Laws.
Section 4.7    Litigation. As of the date hereof, there are no Actions pending
or, to such Rice Party’s Knowledge, threatened in law or in equity or before any
Governmental Authority against such Rice Party or any of its Affiliates
(excluding the Company Entities) which would reasonably be expected to have,
individually or in the aggregate, a material adverse effect on such Rice Party’s
ability to consummate its obligations hereunder, or that seeks a Governmental
Order restraining, enjoining or otherwise prohibiting or making illegal any of
the transactions contemplated hereby. There are no outstanding Governmental
Orders to which such Rice Party or any of its Affiliates (excluding the Company
Entities) is a party, by which it or any such Affiliate is bound or by which
their respective assets are bound restraining, enjoining or otherwise
prohibiting or making illegal any of the transactions contemplated hereby.
Section 4.8    Brokers’ Fees. None of such Rice Party or any of its Affiliates
has any contract or other arrangement or understanding (written or oral, express
or implied) with any Person which may result in the obligation of Alpha or any
of its Affiliates to pay any fees or commissions to any broker or finder as a
result of the execution and delivery of this Agreement or the other Transaction
Documents to which such Rice Party is or will be a party or the consummation of
the transactions contemplated hereby or thereby.
Section 4.9    Information. Such Rice Party (either alone or together with its
advisors) has such knowledge and experience in financial and business matters so
as to be capable of evaluating the merits and risks of its purchase of the
Subject Interests and is capable of bearing the economic risks of such purchase.
Such Rice Party’s acceptance of the Subject Interests on the Closing Date shall
be based upon its own investigation, examination and determination with respect
thereto as

16





--------------------------------------------------------------------------------




to all matters and without reliance upon any express or implied representations
or warranties of any nature made by or on behalf of or imputed to Alpha, except
as expressly set forth in this Agreement, any Transaction Document or any
certificate delivered by Alpha pursuant to this Agreement or any other
Transaction Document.
Section 4.10    Valid Private Placement. Assuming the accuracy of the
representations and warranties of Alpha contained in this Agreement, the sale
and issuance of the Alpha Shares to Alpha pursuant to this Agreement is exempt
from the registration requirements of the Securities Act, and none of the Rice
Parties nor, to the Knowledge of any Rice Party, any authorized agent acting on
their behalf, has taken or will take any action after the date hereof that would
cause the loss of such exemptions; and
Section 4.11    No Material Misstatements or Omissions in the Prospectus. The
prospectus for the Parent IPO, as supplemented and amended as of the Closing
Date (the “Prospectus”), will not, as of the Closing Date, contain an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.
Section 4.12    Certain Tax Matters. None of the Rice Parties, their direct or
indirect owners or any of their Affiliates has taken, has agreed, or will take
to take any action that would prevent Alpha’s exchange of the Subject Interests
for the Alpha Shares, the exchange of the interests in Rice Appalachia for
common stock of Parent, and the Parent IPO, taken together, from qualifying for
nonrecognition of gain or loss pursuant to Section 351 of the Code.
ARTICLE V    

COVENANTS
Section 5.1    Confidential Information.
(a)    The confidentiality provisions set forth in Exhibit B to the Company LLC
Agreement shall continue in full force and effect until the Closing, unless this
Agreement is terminated prior to the Closing, in which case such provisions
(including any previously received consent or waiver with respect thereto) shall
nonetheless continue in full force and effect.
(b)    Subject to Section 5.3 from and after the Closing until the first
anniversary of the Closing Date, Alpha shall, and shall cause their respective
Affiliates to, hold in confidence and to not disclose to any Person any
Confidential Parent Group Information, except to the extent (i) required to be
disclosed under applicable Laws including listing standards or by any
Governmental Authority, including as a result of disclosure obligations
triggered by Alpha or any of its Affiliates, as a result of its desire to
conduct a securities offering or other transaction implicating securities Laws;
provided, however, that if Alpha or its Affiliates are legally compelled to
disclose any Confidential Information or other non-public information other than
in connection with a securities offering or other transaction implicating
securities Laws, Alpha shall, to the extent legally permitted, promptly notify
Parent of such fact so that Parent may seek an appropriate remedy to prevent
such

17





--------------------------------------------------------------------------------




disclosure, or (ii) disclosure of any such Confidential Parent Group Information
is necessary to enforce in a judicial context any of Alpha’s rights under this
Agreement.
Section 5.2    Reasonable Efforts. Subject to the terms and conditions of this
Agreement and applicable Law, each of the Parties shall use its commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, all things reasonably necessary, proper or advisable under
applicable Laws and regulations or otherwise to consummate and make effective
the transactions contemplated by this Agreement as soon as practicable,
including such actions or things as any other Party may reasonably request in
order to cause any of the conditions to such other Party’s obligation to
consummate such transactions specified in Article VI to be fully satisfied.
Section 5.3    Public Announcements. No Party shall issue any press release or
make any other public announcements concerning the transactions contemplated
hereby or the contents of this Agreement without the prior written consent of
the other Parties; provided, however, that the obligations of the Parties under
this Section 5.3 do not preclude any of the Parties or their respective
Affiliates from disclosing information as such Party may reasonably determine to
be necessary to comply with applicable Law, including listing standards, or such
Party’s or its Affiliates’ disclosure obligations under the Securities Exchange
Act; provided, further, that Parent may disclose certain information related to
the transactions contemplated by this Agreement to the extent Parent may
reasonably determine to be necessary to comply with its disclosure obligations
under the Securities Act in connection with the Parent IPO.
Section 5.4    Further Assurances. Each of the Parties agrees that from time to
time after the Closing Date, at the reasonable request of the other Party and
without further consideration, such Party shall execute and deliver or cause its
respective Affiliates (including, with respect to Parent, causing the Company
Entities) to execute and deliver such further instruments, and take (or cause
their respective Affiliates, including, with respect to Parent, causing the
Company Entities to take) such other action, as may be reasonably necessary to
carry out the purposes and intents of this Agreement and the other Transaction
Documents.
Section 5.5    Releases. Effective as of the Closing, (a) Alpha, on its own
behalf and on behalf of its Affiliates and their respective heirs, estate,
executors, administrators, successors and assigns (collectively, the “Alpha
Releasors”), hereby unconditionally and irrevocably releases and waives any
debts, Actions, Damages, judgments, claims and demands whatsoever that any Alpha
Releasor has or may in the future have, in its capacity as an equity holder,
member, manager, director, officer, employee or similar capacity, against any of
the Rice Parties, their respective assignees and Affiliates, the Company
Entities or any of the directors, officers, managers, partners, employees, or
equity holders of any of the foregoing (collectively, the “Alpha Releasees”), in
each case arising out of, resulting from or relating to the Subject Interests or
Alpha’s direct or indirect ownership of any interests in any Company Entity or
the Governing Documents of any Company Entity prior to the Closing, in each
case, other than with respect to any claims under this Agreement and the other
Transaction Documents; and (b) Parent, on its own behalf and on behalf of its
Affiliates and their respective heirs, estate, executors, administrators,
successors and assigns (collectively, the “Parent Releasors”), hereby
unconditionally and irrevocably releases and waives any debts, Actions, Damages,
judgments, claims and demands whatsoever that any Parent Releasor has or may in
the

18





--------------------------------------------------------------------------------




future have, in its capacity as an equity holder, member, manager, director,
officer, employee or similar capacity, against Alpha, its respective assignees
and Affiliates or any of the directors, officers, managers, partners, employees,
or equity holders of any of the foregoing (collectively, the “Parent
Releasees”), in each case arising out of, resulting from or relating to the
Subject Interests or Alpha’s direct or indirect ownership of any interests in
any Company Entity or the Governing Documents of any Company Entity prior to the
Closing, in each case, other than with respect to any claims under this
Agreement and the other Transaction Documents. Alpha represents and warrants, on
behalf of the Alpha Releasors, that no Alpha Releasor has assigned any of its
claims released by this Section 5.5 to any other Person on or prior to the date
hereof, and will not assign any such claim. Alpha, on behalf of the Alpha
Releasors, irrevocably covenants to refrain from (and to cause the Alpha
Releasors to refrain from), directly or directly, asserting any claim or demand
or commencing, instituting or causing to be commenced, any Action of any kind
against the Alpha Releasees based upon any matter released pursuant to this
Section 5.5. Parent represents and warrants, on behalf of the Parent Releasors,
that no Parent Releasor has assigned any of its claims released by this Section
5.5 to any other Person on or prior to the date hereof, and will not assign any
such claim. Parent, on behalf of the Parent Releasors, irrevocably covenants to
refrain from (and to cause the Parent Releasors to refrain from), directly or
directly, asserting any claim or demand or commencing, instituting or causing to
be commenced, any Action of any kind against the Parent Releasees based upon any
matter released pursuant to this Section 5.5.
Section 5.6    Termination of Financing.
(a)    Rice Drilling and Alpha shall use commercially reasonable efforts to
deliver a Debt Payoff Letter from the payee of the Credit Facility to the
Partnership at least two (2), but no more than five (5), Business Days prior to
the Closing Date.
(b)    At or prior to the Closing, Rice Drilling shall cause the Partnership to
pay all amounts payable as set forth in the Debt Payoff Letter. Rice Drilling
and Alpha shall cooperate in arranging for such Lien releases as of Closing.
Section 5.7    Assignment of Certain Interests; Acquisitions.
(a)    Alpha shall assign to the Partnership, and the Parties will cause the
Partnership to accept the assignment of, certain leasehold interests identified
on Exhibit A of the Cooperation Agreement, pursuant to assignment agreements,
leases or other instruments approved by the Company’s Board of Managers, the
material terms of which are set forth on Exhibit A of the Cooperation Agreement,
and the Parties agree to use commercially reasonable efforts to complete such
assignments prior to the Closing hereunder; provided that, to the extent any of
such assignments cannot be completed prior to the Closing despite the Parties’
commercially reasonable efforts, any such assignments not completed prior to the
Closing will be completed after the Closing pursuant to the terms of the
Cooperation Agreement.
(b)    If the Closing occurs, the procedures set forth in this Section 5.7 shall
be deemed to satisfy the procedures in Section 2 of the Operating Agreement.

19





--------------------------------------------------------------------------------




(c)    From and after the date of this Agreement until the earlier to occur of
the Closing or the termination of this Agreement in accordance with the
provisions of Article VIII, Alpha shall not, and shall cause its Affiliates not
to, directly or indirectly acquire, renew or extend any interests in Gas found
in the Marcellus Shale formation in the Area of Mutual Interest (as such terms
are defined in the Operating Agreement).
(d)    From and after the date of this Agreement until the earlier to occur of
the Closing or the termination of this Agreement in accordance with the
provisions of Article VIII, Parent shall not, and shall cause its Affiliates not
to, directly or indirectly acquire, renew or extend any Real Property Interest
in the ECMP Area (as such terms are defined in the Cooperation Agreement).
Section 5.8    Conduct of Business. Except as (a) set forth on Schedule 5.8, (b)
as required by Governmental Authority or Law, or (c) as contemplated by this
Agreement, from the date of this Agreement until the earlier to occur of the
Closing and the termination of this Agreement in accordance with the provisions
of Article VIII, unless Alpha shall otherwise consent in writing, Rice Drilling
shall, subject to the terms and conditions of the Governing Documents of the
Company Entities, operate the Business in its ordinary and usual course of
business and consistent with past practice and in all material respects in a
manner consistent with the 2014 Annual Budget of the Partnership.
Section 5.9    Operating Agreement. As of the Closing, the Operating Agreement
will terminate, according to the terms of Section 16 thereof.
Section 5.10    Notification of Certain Matters. From and after the date of this
Agreement until the earlier to occur of the Closing or the termination of this
Agreement in accordance with the provisions of Article VIII, Parent shall (a) to
the extent disclosure in an amendment to the Registration Statement, report,
schedule and other document to be filed with the SEC pursuant to the
requirements of the Securities Act in connection with the Parent IPO describes
the transactions contemplated by the Transaction Documents (including the rights
of Alpha under the Stockholders’ Agreement), the Company Entities or Alpha in a
manner different from disclosure previously reviewed by Alpha (i) furnish such
amendment to the Registration Statement, report, schedule or other document to
Alpha reasonably in advance of the filing thereof and (ii) use commercially
reasonable efforts to address in each such document when so filed with the SEC
such comments as Alpha shall reasonably propose prior to such filing and (b)
furnish promptly to Alpha a copy of each amendment to the Registration
Statement, report, schedule and other document filed or received by the Parent
with the SEC pursuant to the requirements of the Securities Act in connection
with the Parent IPO.
Section 5.11    Tax Reporting. The Parties intend that Alpha’s exchange of the
Subject Interests for the Alpha Shares, the exchange of the interests in Rice
Appalachia for common stock of Parent, and the Parent IPO be treated for U.S.
federal income tax purposes as an integrated transaction qualifying for
nonrecognition of gain or loss pursuant to Section 351 of the Code. None of the
Parties shall take, or permit any of their Affiliates to take, a position on any
Tax Return that is inconsistent with the foregoing sentence.

20





--------------------------------------------------------------------------------




ARTICLE VI    

CONDITIONS TO CLOSING
Section 6.1    Conditions Precedent to Obligations of Rice Parties and Alpha.
The respective obligations of each Party to consummate the transactions
contemplated by this Agreement are subject to the satisfaction (or, where
legally permissible, waiver by such Party) at or prior to the Closing of each of
the following conditions:
(a)    No Adverse Order. There shall be no Law or Governmental Order that is in
effect that restrains or prohibits the consummation of the transactions
contemplated hereby. No Action by any Governmental Authority shall have been
instituted, or shall have been threatened in writing, that challenges the
validity of, or seeks to enjoin or make illegal, the consummation of the
transactions contemplated by the Transaction Documents.
(b)    Conditions Precedent to the Parent IPO. (i) All conditions precedent to
Parent’s obligations to consummate the Parent IPO set forth in the Parent IPO
Underwriting Agreement shall have been satisfied or waived (except for those
conditions that by their nature are not capable of being satisfied until the
consummation of the Parent IPO) and (ii) Parent shall not have withdrawn or
terminated the Registration Statement, as amended from time to time.
Section 6.2    Conditions Precedent to Obligations of Alpha. The obligation of
Alpha to consummate the transactions contemplated by this Agreement is subject
to the satisfaction (or waiver by Alpha) at or prior to the Closing of each of
the following additional conditions:
(a)    Accuracy of Rice Drilling’s and Parent’s Representations and Warranties.
The representations and warranties of each of Rice Drilling and Parent contained
in this Agreement, disregarding all qualifications contained therein relating to
materiality, material adverse effect or similar qualification, shall be true and
correct in all material respects, in each case on and as of the Closing Date
with the same force and effect as though such representations and warranties had
been made on the Closing Date (except, in either case, for such representations
and warranties which by their express provisions are made as of an earlier date,
in which case, as of such earlier date); provided that the representations and
warranties of Parent set forth in Section 4.3 shall be true and correct in all
respects.
(b)    Covenants and Agreements of Rice Drilling and Parent. Each of Rice
Drilling and Parent shall have performed or complied in all material respects
with all of the covenants and agreements hereunder required to be performed or
complied with by such Rice Party prior to the Closing.
(c)    Closing Documents. On the Closing Date, each of Rice Drilling and Parent
shall have delivered all agreements, instruments and documents required to be
delivered by such Rice Party under Section 2.4(b) and Section 2.4(c).
Section 6.3    Conditions Precedent to Obligations of Rice Parties. The
obligation of each of Rice Drilling and Parent to consummate the transactions
contemplated by this Agreement is

21





--------------------------------------------------------------------------------




subject to the satisfaction (or waiver by Rice Drilling or Parent, respectively)
at or prior to the Closing of each of the following additional conditions:
(a)    Accuracy of Alpha’s Representations and Warranties. The representations
and warranties of Alpha contained in this Agreement, disregarding all
qualifications contained herein relating to materiality, material adverse effect
or similar qualification, shall be true and correct in all material respects, in
each case on and as of the Closing Date (except, in either case, for such
representations and warranties which by their express provisions are made as of
an earlier date, in which case, as of such earlier date) with the same force and
effect as though such representations and warranties had been made on the
Closing Date; provided that the representations and warranties of Alpha set
forth in Section 3.4 shall be true and correct in all respects.
(b)    Covenants and Agreements of Alpha. Alpha shall have performed and
complied in all material respects with all of the covenants and agreements
hereunder required to be performed and complied with by it prior to the Closing.
(c)    Closing Documents. On the Closing Date, Alpha shall have delivered all
agreements, instruments and documents required to be delivered by Alpha pursuant
to Section 2.4(a).
ARTICLE VII    

INDEMNIFICATION; REMEDIES
Section 7.1    Survival.
(a)    Subject to the other terms and conditions of this Article VII, each of
the representations and warranties set forth in this Agreement, shall survive
(together with any right to assert a claim under Section 7.2(a) or Section
7.3(a), as applicable) the Closing and the consummation of the transactions
contemplated hereby and shall expire on the date that is twelve months (12)
months after the Closing Date; provided, however, that the representations and
warranties set forth in (i) Section 3.1, Section 3.2, Section 3.3(a), Section
3.4, Section 4.1, Section 4.2, Section 4.3, Section 4.4(a) shall survive
(together with any right to assert a claim under Section 7.2(a) or Section
7.3(a), as applicable) indefinitely.
(b)    Each of the covenants and other agreements contained in this Agreement
shall survive (together with any right to assert a claim under Sections 7.2(b)
or 7.3(b), as applicable) until the Closing, other than any covenant or
agreement that, by its terms, expressly contemplates performance after the
Closing Date, in which case such covenant or agreement shall survive the Closing
Date and shall expire (together with any right to assert a claim under Sections
7.2(b) or 7.3(b), as applicable) upon expiration of its term or performance of
the undertaking set forth therein.
Section 7.2    Indemnification by Parent. Subject to the other terms and
conditions of this Article VII, from and after the Closing, Parent shall
indemnify, defend and hold harmless Alpha and its Affiliates and their
respective Representatives, successors and permitted assigns (collectively, the
“Alpha Indemnitees”) from and against, and shall pay and reimburse the Alpha
Indemnitee for, any and all Damages incurred or sustained by to the extent
arising out of or relating to:

22





--------------------------------------------------------------------------------




(a)    any inaccuracy in or breach of any representation or warranty of the Rice
Parties contained in Article IV of this Agreement; and
(b)    any breach of any covenant, agreement or obligation to be performed by
the Rice Parties pursuant to this Agreement.
Section 7.3    Indemnification by Alpha. Subject to the other terms and
conditions of this Article VII, from and after the Closing Date, Alpha shall
indemnify, defend and hold harmless the Rice Parties and their Affiliates and
their respective Representatives, successors and permitted assigns
(collectively, the “Rice Indemnitees”) against, and shall pay and reimburse each
of the Rice Indemnitees for, any and all Damages incurred or sustained by to the
extent arising out of or relating to:
(a)    any inaccuracy in or breach of any representation or warranty of Alpha
contained in Article III of this Agreement; and
(b)    any breach of any covenant, agreement or obligation to be performed by
Alpha pursuant to this Agreement.
Section 7.4    Limitations and Other Matters Relating to Indemnification.
(a)    Parent shall not be required to indemnify, defend, hold harmless, pay or
reimburse the Alpha Indemnitees under Section 7.2 from and after the aggregate
amount of all Damages in respect of indemnification under Section 7.2 exceeds
$200,000,000.
(b)    Alpha shall not be required to indemnify, defend, hold harmless, pay or
reimburse the Rice Indemnitees under Section 7.3 from and after the aggregate
amount of all Damages in respect of indemnification under Section 7.3 exceeds
$200,000,000.
(c)    Notwithstanding anything contained herein to the contrary, none of the
Parties or any of their respective Representatives or Affiliates (including in
the case of Rice Drilling, the Company Entities) shall be entitled to any
recovery under this Agreement for any of its or their respective
Representatives’ or Affiliates’ (including in case of Rice Drilling, the Company
Entities) special, exemplary, punitive, consequential, incidental or indirect
Damages or lost profits (including any Damages on account of lost
opportunities).
(d)    Notwithstanding anything to the contrary herein, none of the Parties or
any of their respective Representatives or Affiliates (including, in the case of
Rice Drilling, the Company Entities) shall be entitled to any recovery under
this Agreement if such Person had Knowledge of the applicable breach or the
facts giving rise to such breach prior to the date hereof.
(e)    No Party shall have any liability for indemnity claims made under this
Article VII unless a written notice is provided prior to the expiration of the
applicable survival period in Section 7.1.
Section 7.5    Indemnification Procedures. For the purposes of this Agreement,
“Indemnifying Party” means Alpha (in the case of a claim for indemnification by
a Rice Indemnitee)

23





--------------------------------------------------------------------------------




or Parent (in the case of a claim for indemnification by an Alpha Indemnitee)
and an “Indemnified Party” means any Person entitled to indemnification pursuant
to this Article VII. In the event an Indemnified Party has a claim for indemnity
under this Article VII against an Indemnifying Party, the Indemnified Party
agrees to give prompt notice in writing of such claim to the Indemnifying Party.
Such notice shall set forth in reasonable detail such claim and the basis for
indemnification (taking into account the information then available to the
Indemnified Party). If the Indemnifying Party has timely disputed its indemnity
obligation for any Damages with respect to such claim, the parties shall proceed
in good faith to negotiate a resolution of such dispute and, if not resolved
through negotiations, such dispute shall be resolved in accordance with Section
9.13.
Section 7.6    Exclusive Remedy. (a) Subject to Section 7.6(b), from and after
the Closing, the Parties acknowledge and agree that (i) this Article VII shall
be the sole and exclusive remedy in connection with this Agreement and the
transactions contemplated hereby; (ii) neither the Rice Parties nor Alpha shall
be liable or responsible in any manner whatsoever (whether for indemnification
or otherwise) to any Indemnified Party for a breach of this Agreement or in
connection with any of the transactions contemplated by this Agreement, except
pursuant to the indemnification provisions set forth in this Article VII; (iii)
each Party hereby waives, to the fullest extent permitted under applicable Law,
any and all rights, claims, causes of action, suits and demands (A) for any
breach of any representation, warranty, covenant, agreement or obligation set
forth herein or (B) otherwise relating to or in connection with this Agreement
and the transactions contemplated hereby, in each case, that it may have against
the other Party and any of such Party’s Affiliates or Representatives arising
under or based upon any applicable Law, except pursuant to the indemnification
provisions set forth in this Article VII; provided, however, that nothing in
this Section 7.6 shall limit the rights or remedies of, or constitute a waiver
of any rights or remedies by, any Person pursuant to, or shall otherwise operate
to interfere with the operation of, the provisions of any of the other
Transaction Documents; and (iv) except as otherwise provided in this Agreement,
any and all remedies herein expressly conferred upon a Party will be deemed
cumulative with and not exclusive of any other remedy expressly conferred
hereby, and the exercise by a Party of any one such remedy will not preclude the
exercise of any other such remedy.
(b)    Notwithstanding anything to the contrary in this Agreement, nothing in
this Article VII shall limit (i) the rights or remedies of any Person under this
Agreement following the Closing Date based upon or in connection with fraud,
intentional misrepresentation or willful breach (other than any right to which
any such Person may be entitled with respect to any misrepresentation in the
Prospectus based on Rule 10b-5 under the Securities Exchange Act or a breach of
the representations and warranties in Section 4.11, the exclusive remedy for
which is set forth in Section 7.2(a) and subject to the limitations set forth in
this Article VII), and (ii) either Party’s right to bring claims based on fraud,
intentional misrepresentation or willful breach with respect to this Agreement
(other than any claim based on Rule 10b-5 under the Securities Exchange Act or a
breach of the representations and warranties in Section 4.11, the exclusive
remedy for which is set forth in Section 7.2(a) and subject to the limitations
set forth in this Article VII) at any time following the Closing Date, which
right shall survive indefinitely or until the latest time permitted by
applicable Law.
Section 7.7    Specific Performance. Notwithstanding anything in this Agreement
to the contrary except as otherwise provided in Section 8.2(b), each Party
recognizes and acknowledges

24





--------------------------------------------------------------------------------




that a breach by it of any covenants or agreements contained in this Agreement
shall cause the other Parties to sustain irreparable harm for which it would not
have an adequate remedy at Law, and therefore in the event of any such breach an
aggrieved Party shall, without the posting of bond or other security (any
requirement for which the Parties hereby waive), be entitled to the remedy of
specific performance of such covenants and agreements, including the
consummation of the Closing. A Party shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement, and in the event that any
action is brought in equity to enforce the provisions of this Agreement, no
Party shall allege, and each Party hereby waives the defense or counterclaim,
that there is an adequate remedy at law.
ARTICLE VIII    
TERMINATION
Section 8.1    Termination Events. Without prejudice to other remedies which may
be available to the Parties by Law or this Agreement, this Agreement may be
terminated and the transactions contemplated hereby may be abandoned at any time
prior to the Closing:
(a)    by mutual written consent of Alpha and Parent;
(b)    by either Alpha or Parent by giving written notice to the other Party if
the Closing shall not have occurred by April 30, 2014 (the “Outside Date”),
unless extended by written agreement of Alpha and Parent; provided that a Party
shall not be permitted to terminate pursuant to this subsection (b) if such
Party (including, in the case of Parent, Rice Drilling) is in default or breach
hereunder; and provided, further, that the right to terminate this Agreement
under this subsection (b) shall not be available to any Party (including, in the
case of Parent, Rice Drilling) whose failure to fulfill any obligation under
this Agreement has been the cause of, or resulted in, the failure of the Closing
to occur on or before such date;
(c)    by either Alpha or Parent, by giving written notice to the other Party if
such other Party (including, in the case of Parent, Rice Drilling) has breached
its representations, warranties, covenants, agreements or other obligations
hereunder in a manner that would reasonably be expected to result in a failure
of any condition to effect the Closing set forth in Article VI of the Party
giving notice pursuant to this Section 8.1(c) and, except in the case of a
breach of Rice Drilling’s and Parent’s obligations to effect the Closing and
issue the Alpha Shares in accordance with the terms of Article II, such breach
(i) cannot be cured by the Outside Date, or (ii) if capable of being cured by
the Outside Date, shall not have been cured within thirty (30) days following
delivery of written notification of such breach by the Party seeking termination
pursuant to this Section 8.1(c); provided, however, that in each case, the Party
seeking termination pursuant to this Section 8.1(c) is not then in breach of any
representation, warranty, agreement or covenant contained in this Agreement such
that a condition set forth in Article VI would not be satisfied; or
(d)    by either Alpha or Parent by giving written notice to the other Party if
any Governmental Authority shall have issued an order, decree or ruling or taken
any other action permanently restraining, enjoining or otherwise prohibiting the
consummation of any of the transactions contemplated by this Agreement, and such
order, decree, ruling or other action shall not be subject to appeal or shall
have become final and unappealable; provided that the right to

25





--------------------------------------------------------------------------------




terminate this Agreement under this subsection (d) shall not be available to any
Party (including, in the case of Parent, Rice Drilling) whose breach of this
Agreement has resulted in such order, decree, ruling or other Action.
Section 8.2    Effect of Termination.
(a)    In the event of any termination of this Agreement pursuant to Section
8.1, then all rights and obligations of the Parties hereunder shall terminate
without any Liability on the part of either Party or its Affiliates in respect
thereof, except that (i) provisions of, and the obligations of the Parties under
Section 5.3, Section 7.1, this Article VIII and Article IX of this Agreement
shall remain in full force and effect and (ii) such termination shall not
relieve any Party of any Liability for any breach of this Agreement prior to
such termination.
(b)    In the event of termination of this Agreement by Alpha either (i)
pursuant to Section 8.1(b) due to a failure of satisfaction of the condition in
Section 6.1(b) when all other conditions set forth in Sections 6.1 and 6.3 have
been satisfied or waived by the Rice Parties (other than those conditions that
by their terms are not capable of being satisfied until the Closing) or (ii)
pursuant to Section 8.1(c) due to Parent’s breach of the covenant in Section
5.8, then Parent shall reimburse Alpha for its reasonable, out of pocket
expenses, including the fees and disbursements of counsel, accountants,
financial advisors, experts and consultants, paid or incurred in connection with
the negotiation, execution and delivery of this Agreement and the other
Transaction Documents, upon receipt of such other supporting information
reasonably requested by Parent, as liquidated damages and as the exclusive
remedy available to Alpha for termination of this Agreement and in lieu of all
other Damages, claims and remedies that might otherwise be available to Alpha
with respect thereto under this Agreement; provided, however, the foregoing does
not limit Alpha’s rights and remedies under the Governing Documents of the
Company Entities or rights arising under Delaware law applicable to the
interpretation of the Governing Documents. The provisions for liquidated damages
have been included, because in the event of a breach by the Rice Parties and
termination by Alpha as provided in this Section 8.2(b), the actual damages to
be incurred by Alpha can reasonably be expected to approximate the amount of
liquidated damages called for herein because the actual amount of such damages
would be difficult if not impossible to measure accurately.
ARTICLE IX    

MISCELLANEOUS
Section 9.1    Parties in Interest. Nothing in this Agreement, whether express
or implied, shall be construed to give any Person, other than the Parties or
their respective successors and permitted assigns, any legal or equitable right,
remedy, claim or benefit under or in respect of this Agreement, except as
provided in Sections 5.5, 7.2, 7.3 and 9.15 and each of the defined terms and
provisions in this Agreement necessary to interpret and enforce the foregoing
provisions.
Section 9.2    Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns. No
Party may assign (by contract, operation of Law or otherwise) either this
Agreement or any of its rights, interests, or obligations hereunder without the
express prior written consent of the other parties hereto, and any

26





--------------------------------------------------------------------------------




attempted assignment, without such consent, shall be null and void; provided,
however, that the Reorganization shall not be deemed to be an assignment for the
purposes of this Section 9.2.
Section 9.3    Notices. All notices and other communications required or
permitted to be given by any provision of this Agreement shall be in writing and
mailed (certified or registered mail, postage prepaid, return receipt requested)
or sent by hand or overnight courier, or by facsimile transmission or email
(with acknowledgment received), charges prepaid and addressed to the intended
recipient as follows, or to such other addresses or numbers as may be specified
by a Party from time to time by like notice to the other Parties:
If to Alpha:
Foundation PA Coal Company, LLC
c/o Alpha Natural Resources, Inc.
One Alpha Place, P.O. Box 16429
Bristol, VA 24209
Attn.: Phil Cavatoni, Executive Vice President and Chief Strategy Officer
with a copy (which shall not constitute notice) to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attn: Jeff Lewis and Grant M. Binder
with a copy (which shall not constitute notice) to:
Alpha Natural Resources, Inc.
One Alpha Place, P.O. Box 16429
Bristol, VA 24209
Attn: General Counsel


If to Rice Drilling:
Rice Drilling C LLC
c/o Rice Energy Inc.
171 Hillpointe Drive, Suite 301
Canonsburg, Pennsylvania 15317
Attn.: General Counsel
with a copy (which shall not constitute notice) to:
Vinson & Elkins LLP
1001 Fannin Street, Suite 2500


27





--------------------------------------------------------------------------------




Houston, Texas 77002
Attn.: Douglas E. McWilliams
If to Parent:
Rice Energy Inc.
171 Hillpointe Drive, Suite 301
Canonsburg, Pennsylvania 15317
Attn.: General Counsel
with a copy (which shall not constitute notice) to:
Vinson & Elkins LLP
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Attn.: Douglas E. McWilliams
All notices and other communications given in accordance with the provisions of
this Agreement shall be deemed to have been given and received when delivered by
hand or transmitted by facsimile or email (with acknowledgment received), three
(3) Business Days after the same are sent by certified or registered mail,
postage prepaid, return receipt requested or one (1) Business Day after the same
are sent by a reliable overnight courier service, with acknowledgment of
receipt.
Section 9.4    Amendments and Waivers. This Agreement may not be amended,
supplemented or otherwise modified except by a written instrument executed by
each of the Parties. No waiver by any of the Parties of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence. No waiver by any of the Parties of any of the provisions hereof
shall be effective unless explicitly set forth in writing and executed by the
Party sought to be charged with such waiver.
Section 9.5    Exhibits and Schedules. All Exhibits and Schedules attached
hereto are hereby incorporated herein by reference and made a part hereof.
Section 9.6    Headings. The table of contents and section headings contained in
this Agreement are for reference purposes only and shall not be deemed a part of
this Agreement or affect in any way the meaning or interpretation of this
Agreement.
Section 9.7    Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.

28





--------------------------------------------------------------------------------




Section 9.8    No Other Representations or Warranties. Except for the
representations and warranties expressly set forth in this Agreement or the
other Transaction Documents or in any certificate delivered pursuant to this
Agreement, Rice Parties acknowledge that none of Alpha or any of its Affiliates
or any other Person makes any representation or warranty, express or implied, at
law or in equity, with respect to Alpha, the Company Entities, the Subject
Interests, the Business or any of the assets or Liabilities of the Company
Entities or their respective Affiliates. Except for the representations and
warranties expressly set forth in this Agreement or the other Transaction
Documents or in any certificate delivered pursuant to this Agreement, Alpha
acknowledges that none of the Rice Parties or any of their respective Affiliates
or any other Person makes any representation or warranty, express or implied, at
law or in equity, with respect to Rice Drilling, Parent, the Company Entities,
the Business or any of the assets or Liabilities of the Company Entities or
their respective Affiliates.
Section 9.9    Entire Agreement. This Agreement (including the Schedules and the
Exhibits hereto) and the other Transaction Documents, and constitute the entire
agreement among the Parties with respect to the subject matter hereof and
thereof and supersede any prior understandings, negotiations, agreements, or
representations among the Parties of any nature, whether written or oral, with
respect to the subject matter hereof or thereof.
Section 9.10    Severability. If any provision of this Agreement or the
application of any such provision to any Person or circumstance shall be
declared by any court of competent jurisdiction to be invalid, illegal, void or
unenforceable in any respect, all other provisions of this Agreement, or the
application of such provision to Persons or circumstances other than those as to
which it has been held invalid, illegal, void or unenforceable, shall
nevertheless remain in full force and effect and shall in no way be affected,
impaired or invalidated thereby. Upon such determination that any provision, or
the application of any such provision, is invalid, illegal, void or
unenforceable, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible to the fullest extent permitted by applicable Law in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
greatest extent possible.
Section 9.11    Expenses.
(a)    If the transactions contemplated by this Agreement are consummated, then
Parent agrees to pay, without right of reimbursement from any other Party, all
out-of-pocket costs and expenses incurred by the Parties in connection with this
Agreement and the transactions contemplated hereby and the performance of their
obligations hereunder and the negotiation, execution and delivery of the other
Transaction Documents, including the reasonable fees and disbursements of
counsel, accountants, financial advisors, experts and consultants employed by
the respective Parties in connection with the transactions contemplated hereby
and thereby, other than the Acquired Company Entity Taxes, which shall be shared
in accordance with Section 2.6.
(b)    Except as set forth in Section 8.2(b), if the transactions contemplated
by this Agreement are not consummated, each of the Parties agrees to pay,
without right of reimbursement from any other Party, all costs and expenses
incurred by it in connection with this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby and the

29





--------------------------------------------------------------------------------




performance of their obligations hereunder and thereunder, including the
reasonable fees and disbursements of counsel, accountants, financial advisors,
experts and consultants employed by such Party in connection with the
transactions contemplated hereby.
Section 9.12    Governing Law. This Agreement and all matters, claims,
controversies, disputes, suits, actions or proceedings arising out of or
relating to this Agreement and the transactions contemplated hereby, including
all rights of the Parties (whether sounding in contract, tort, common or
statutory law, equity or otherwise) in connection therewith, shall be
interpreted, construed and governed by the Laws of the State of New York.
Section 9.13    Consent to Jurisdiction; Waiver of Jury Trial.
(a)    Each of the Parties irrevocably submits to the exclusive jurisdiction of
(i) state courts of the State of New York located in New York County and (ii)
the United States District Court for the Southern District of the State of New
York for the purposes of any suit, Action or other proceeding arising out of or
relating to this Agreement or any transaction contemplated hereby (and agrees
not to commence any Action, suit or proceeding relating hereto except in such
courts). Each of the Parties further agrees that service of any process,
summons, notice or document hand delivered or sent by U.S. registered mail to
such Party’s respective address set forth in Section 9.3 shall be effective
service of process for any Action, suit or proceeding in New York with respect
to any matters to which it has submitted to jurisdiction as set forth in the
immediately preceding sentence. Each of the Parties irrevocably and
unconditionally waives any objection to the laying of venue of any Action, suit
or proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby in (i) state courts of the State of New York located in New
York County or (ii) the United States District Court for the Southern District
of the State of New York, and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such Action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum. Notwithstanding the foregoing, each Party agrees that a final judgment in
any Action or proceeding so brought shall be conclusive and may be enforced by
suit on the judgment in any jurisdiction or in any other manner provided in law
or in equity.
(b)    EACH OF THE PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE ACTIONS OF THE PARTIES IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.
(c)    If any Party shall bring an Action or proceeding to enforce the
provisions of this Agreement, the prevailing Party shall be entitled to recover
its reasonable attorneys’ fees and expenses incurred in such Action or
proceeding from the non-prevailing Party.
Section 9.14    Counterparts and Electronic Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
A signed copy of this Agreement or any other Transaction Document transmitted by
facsimile, email or other means of electronic transmission

30





--------------------------------------------------------------------------------




shall be deemed to have the same legal effect as delivery of an original
executed copy of this Agreement or such other Transaction Document for all
purposes.
Section 9.15    Non-Recourse. Notwithstanding anything to the contrary herein,
this Agreement may only be enforced against, and any proceeding that may be
based upon, arise out of, or relate to this Agreement, the negotiation,
execution or performance of this Agreement or the transactions contemplated
hereby, may only be brought against each Person that is expressly named as a
Party in such Person’s capacity as such, and only with respect to the specific
obligations set forth herein with respect to such Party, and no Affiliate of a
Rice Party nor any past, present or future director, officer, employee,
incorporator, agent, attorney or representative of any of the Rice Parties or
any of their respective Affiliates or any member, partner or stockholder of any
of the such Persons, shall have any liability (whether in contract or in tort)
for any obligations or liabilities arising under, in connection with or related
to this Agreement or for any claim based on, in respect of, or by reason of, the
transactions contemplated hereby.
*     *     *     *     *



31





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
FOUNDATION PA COAL COMPANY, LLC






By:
/s/ Frank J. Wood    

Name: Frank J. Wood
Title: Chief Financial Officer,
Vice President and Treasurer





SIGNATURE PAGES TO TRANSACTION AGREEMENT





--------------------------------------------------------------------------------






RICE DRILLING C LLC






By:
/s/ Toby Z. Rice    

Name: Toby Z. Rice, its Manager





SIGNATURE PAGES TO TRANSACTION AGREEMENT





--------------------------------------------------------------------------------






Solely to evidence its agreement to be bound by and to perform the provisions of
this Agreement applicable to it,


RICE ENERGY INC.






By:
/s/ Toby Z. Rice    

Name: Toby Z. Rice
Title: President and Chief Operating Officer


 
 



SIGNATURE PAGES TO TRANSACTION AGREEMENT





--------------------------------------------------------------------------------




Exhibit A
Form of Registration Rights Agreement


See attached.





EXHIBIT A





--------------------------------------------------------------------------------




Exhibit B
Form of Stockholders’ Agreement


See attached.



EXHIBIT B



